DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-6 have been cancelled.  Claims 12-15 have been withdrawn.  Claim 17 has been amended.  
Claims 7-11, 16, and 17 are under examination.

Claim Objections
2.	Claim 17 is objected to because of the recitation “the plurality of self-assembled hyperbranched polymers and the miRNA are present at an N/P ratio, where the N/P ratio is 10 and where N/P in the N/P ratio is N nitrogen atoms of the hyperbranched polymer per P phosphate of miRNA”.  Appropriate correction to “The hyperbranched polyplex as defined in claim 8 wherein the RNA biomolecule is miRNA and wherein the N/P ratio is 10” is required.

Claim Rejections - 35 USC § 112(b)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




	Claim 17 recites that “the hyperbranched polymer of the plurality of self-assembled hyperbranched polymers and miRNA are present at an N/P ratio of 10”.  This recitation renders the claim unclear because it is not clear what polymer of the plurality of polymers is intended.  Thus, the metes and bounds of the claim cannot be determined and the claim is indefinite.
	Amending the claim to recite “The hyperbranched polyplex as defined in claim 8 wherein the RNA biomolecule is miRNA and wherein the N/P ratio is 10” would obviate this rejection.
	
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. (Polymer, 2013, 54: 2020-2027), in view of each Cao et al. (Biomaterials, 2011, 32: 2222-2232), Nisha et al. (Langmuir, 2004, 20: 2386-2396), and Han et al. (Biomaterials, 2013, 34: 4680-4689).
	Tu et al. teach a Boltorn H40-based amphiphilic dendrimer comprising a plurality of hyperbranched hydrophobic polyesters comprising terminal hydroxyl groups and a plurality of outer PEG chains attached to some of the polyester terminal hydroxyl groups, wherein the amphiphilic dendrimer self-assembles into a unimolecular micelle (i.e., self-assembled hyperbranched polymer) and wherein the unimolecular micelle is loaded with doxorubicin (DOX) for delivery to cancer cells (claim 7) (Abstract; p. 2021, column 1, first paragraph; p. 2022, Fig. 1; p. 2023; p. 2024, column 2, first full paragraph; p. 2027).  As shown in Fig. 1, the hyperbranched hydrophobic polyester core comprises a multitude (more than 4) of free terminal hydroxyl groups (claim 9).
	Tu et al. do not teach low molecular weight PEI nor do they teach siRNA (claims 7, 8, and 10).  Cao et al. teach synergistic effect between DOX and anti-BCL-2 siRNA delivered from PEGylated nanoparticles assembled from a PEI2000-PCL (i.e., PEI covalently coupled to a polyester) (Abstract; p. 2223, column 2; p. 2224, Fig. 1).  One of skill in the art would have found obvious to modify the dendrimer of Tu et al. by covalently attaching PEI2000 (i.e., having a molecular weight of 2000 Da) to some of the non-PEGylated polyester branches and further complex the resulting dendrimer with an anti-BCL-2 siRNA to achieve the predictable result of obtaining a composition for enhanced cancer therapy.
claim 7).  Nisha et al. teach that a PEG shell (i.e., outer section) protects nucleic acids located in the central section from degradation by nucleases and that the proper shell thickness can be optimized by simply varying PEG chain length (Abstract; paragraph bridging p. 2386 and 2387; p. 2387, Scheme 1; paragraph bridging p. 2387 and 2388; p. 2394, column 2, first full paragraph).  Based on these teachings, one of skill in the art would have found obvious to use routine experimentation and vary the PEG chain length to achieve the predictable result of obtaining unimolecular micelles comprising a PEG shell capable of protecting the siRNA from degradation, wherein the unimolecular micelles necessarily assemble into a polyplex upon siRNA addition due to bridging mediated by the siRNA binding to the PEI present on the unimolecular micelles.  Such polyplex necessarily has the three-layer nanoparticulate structure recited in claim 7 because all that is required to achieve such is to add a nucleic acid.  The instant specification does not teach more than this (see [0007]; Fig. 1; Fig. 3).
With respect to claim 11, Han et al. teach that anti-cancer synergy could be achieved when using DOX and a p53-expressing plasmid DNA (Abstract; p. 4680, column 1; p. 4688, column 2).  Modifying the dendrimer of Tu et al. and Cao et al. by adding a p53-expressing plasmid DNA or by replacing the anti-BCL-2 siRNA with a p53-expressing plasmid DNA would have been obvious to one of skill in the art with the reasonable expectation that, doing so, would result in an efficient anti-cancer composition. 
prima facie obvious at the time of its effective filing date.

7.	Claims 7-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. taken with each Cao et al., Nisha et al., and Han et al., in further view of Liu et al. (J. Control. Rel., 2011, 152: e157-e159).
	The teachings of Tu et al., Cao et al., Nisha et al., and Han et al. are applied as above for claims 7-11.  Tu et al., Cao et al., Nisha et al., and Han et al. do not teach attaching PEI via click chemistry (claim 16).  Liu et al. teach that PEI could be attached to polymers via click chemistry (e157-e158).  One of skill in the art would have found obvious to modify the dendrimer of Tu et al., Cao et al., Nisha et al., and Han et al. by attaching PEI via click chemistry to achieve the predictable result of obtaining a composition suitable for transfection.  By doing so, one of skill in the art would have attached PEI via a triazole (see Liu, p. e157, Scheme 1).  With respect to the limitation of attaching PEI to each branch, it is noted that there is no evidence of record that doing so results in a composition with unexpected properties.  Absent evidence of unexpected results, optimizing the dendrimer of Tu et al., Cao et al., Nisha et al., and Han et al. for nucleic acid binding and transfection by varying the number of attached PEI molecules would have been obvious to one of skill in the art.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

s 7-10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al., in view of each Cao et al., Deng et al. (Biomaterials, online 17 January 2014, 35: 4333-4344), Ando et al. (J. Gen. Med., 2013, 15: 20-27), and Nisha et al.
	Tu et al. teach a Boltorn H40-based amphiphilic dendrimer comprising a hyperbranched hydrophobic polyesters comprising terminal hydroxyl groups, and a plurality of outer PEG chains attached to some of the polyester terminal hydroxyl groups, wherein the amphiphilic dendrimer self-assembles into a unimolecular micelle and wherein the unimolecular micelle is loaded with doxorubicin (DOX) for delivery to cancer cells (claim 7) (Abstract; p. 2021, column 1, first paragraph; p. 2022, Fig. 1; p. 2023; p. 2024, column 2, first full paragraph; p. 2027).  As shown in Fig. 1, the hyperbranched hydrophobic polyester core comprises a multitude (more than 4) of free terminal hydroxyl groups (claim 9).
	Tu et al. do not teach low molecular weight PEI nor do they teach siRNA (claims 7, 8, and 10).  Cao et al. teach synergistic effect between DOX and anti-BCL-2 siRNA delivered from PEGylated nanoparticles assembled from a PEI2000-PCL (i.e., PEI covalently coupled to a polyester) (Abstract; p. 2223, column 2; p. 2224, Fig. 1).  One of skill in the art would have found obvious to modify the dendrimer of Tu et al. by covalently attaching PEI2000 (i.e., having a molecular weight of 2000 Da) to some of the non-PEGylated polyester branches and further complex the resulting dendrimer with an anti-BCL-2 siRNA to achieve the predictable result of obtaining a composition for enhanced cancer therapy.
	Tu et al. and Cao et al. do not teach miRNA (claim 17).  Deng et al. teach that, similar to anti-BCL-2 siRNAs, miR-34a reduces BCL-2 levels and that co-delivery of 
Tu et al., Cao et al., and Deng et al. do not teach an N/P ratio of 10 (claim 17).  However, no evidence has been presented that selection the claimed ratio was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II). It is submitted that routine optimization is not considered inventive.  As evidenced by Ando et al., selection of an N/P ratio only represents routine optimization.  Ando et al. teach optimization for miRNA delivery by varying the N/P ratio between 1 and 20 and selecting the N/P ratio of 10 for transfection (see Abstract; p. 21, column 2, third full paragraph; p. 23; p. 25, column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to use routine optimization by using the N/P range of 1-20 (which includes the N/P ratio of 10) taught by Ando et al. because Ando et al. successfully used this range to identify the N/P ratio resulting in optimal miRNA delivery.  By doing so, one of skill in the art would have obtained a composition having an N/P ratio of 10 because this ratio is specifically included and taught by Ando et al. as being suitable for miRNA delivery.
Tu et al., Cao et al., and Deng et al. do not specifically teach that PEI is located in the central section and that PEG forms a hydrophilic outer section (claim 7).  Nisha et al. teach that a PEG shell (i.e., outer section) protects nucleic acids located in the claim 7 because all that is required to achieve such is to add a nucleic acid.  The instant specification does not teach more than this (see [0007]; Fig. 1; Fig. 3).
	 Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	The arguments related to Zhang are not found persuasive.  Just because Zhang is the work of the inventor does not mean that it cannot be used as evidence for inherency.

	The applicant argues that it is legally incorrect to base a rejection on alleged inherent properties of a composition which did not exist in the prior art.

The composition of Tu, Cao, and Nisha inherently assembles into the three-layer structure.  While Tu, Cao, and Nisha do not specifically state the three-layer structure, this structure would be a property of the composition taught by Tu, Cao, and Nisha if this composition would have been characterized.  The fact that applicant used transmission electron microscopy (TEM) to determine the morphology (which would necessarily be obtained by following the teaching and suggestions in the prior art) cannot be the basis for patentability when the differences would otherwise be obvious.  

	The applicant argues that the composition of Tu (or any other reference) is not identical to the claimed composition.
	This is not found persuasive because the rejection is an obviousness-type rejection and thus, none of the references has to teach each claim limitation.

	The arguments related to Prabaharan, Cao, Tu, Han, and Suk individually are not new and were previously addressed.  

	The applicant argues that inherency cannot be established on what is not known.
	This is not found persuasive.  As per MPEP 2112 II, inherent feature need not be recognized at the time of the invention.




Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 











Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633